Citation Nr: 1024204	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision, by the Montgomery, Alabama, Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for a respiratory condition, claimed as chronic 
obstructive pulmonary disease (COPD).  He perfected a timely 
appeal to that decision.  Jurisdiction over the Veteran's 
case was subsequently transferred to the St. Petersburg, 
Florida RO.  

On February 25, 2010, the Veteran and a friend appeared and 
offered testimony at a hearing before the undersigned sitting 
at the RO.  A transcript of that hearing is of record.  At 
the hearing, the Veteran submitted additional evidence for 
which he has provided written waiver of RO review under 38 
C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a chronic lung 
disorder that he asserts began in service.  The Veteran 
maintains that he was diagnosed with and treated for COPD 
while on active duty in the Air Force; he indicates that he 
suffered from recurring lung problems in service and he 
continued to experience respiratory problems following his 
separation from service.  The Veteran also maintains that his 
current respiratory problems, including chest pain and 
shortness of breath, may be related to the spontaneous 
pneumothorax he experienced in service.  At his personal 
hearing in February 2010, the Veteran indicated that he 
worked in the boiler plant at Boeing Air Force Base from 1970 
to 1973 during which time he was exposed to asbestos.  The 
Veteran related that he developed breathing problems in 1971, 
and he continued to experience breathing problems throughout 
service.  The Veteran reported that, shortly after service in 
1981, his family doctor prescribed an Albuterol pump; 
however, the doctor passed away and his records could not be 
located.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) 
(2009).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 
2002).  The specific bases for remand are set forth below.  

The medical evidence reveals that the Veteran had respiratory 
problems in service.  Service treatment records show that he 
suffered a spontaneous pneumothorax in June 1977; he was 
hospitalized for 22 days during which time he underwent a 
pleural abrasion, with a benign postoperative course.  
Following this procedure, he had recurring problems and he 
was placed on permanent profile in March 1978.  A treatment 
note in April 1978 indicated that lung volumes showed marked 
increase in RV compatible with hyperinflation (severe); the 
impression was early chronic obstructive pulmonary disease 
(COPD), suggested by marked hyperinflation.  In June 1978, 
the Veteran was placed on permanent profile due to a 
diagnosis of chronic obstructive bronchopulmonary disease.  

Post service treatment records, including VA as well as 
private treatment reports, reflect clinical findings of 
chronic obstructive pulmonary disease (COPD).  A private 
treatment report dated in June 1999 indicates that the 
Veteran was seen for complaints of chest pain, tightness and 
shortness of breath; the impression was COPD.  

The Veteran was afforded a VA examination in May 2009 in 
connection with his claims for service connection for a 
respiratory disorder.  Following a review of the Veteran's 
medical history, the examiner noted that the Veteran suffered 
two episodes of left-sided spontaneous pneumothorax in 
service; he underwent pleurodesis.  Since then, the Veteran 
has noted chronic discomfort and coughing.  He also reported 
that he has dyspnea on exertion constantly.  He mentioned 
that he has had a history of COPD.  The pertinent diagnosis 
was COPD.  The examiner noted that pulmonary function tests 
(PFTs) reported in May 2009 was not representative of COPD.  
The examiner stated that he was unable to determine if COPD 
developed in service.  The Veteran's representative has 
argued that this examination is inadequate and the Board 
agrees.  

Here, the Board finds that the VA examiner has not provided a 
clear conclusion with respect to whether the Veteran's 
claimed respiratory disorder, namely COPD, is related to 
military service or proximately due to his spontaneous 
pneumothorax.  The Court has held that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions").  

The Board further notes that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen a 
claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of "may 
or may not" is speculative and insufficient to support an 
award of service connection for the cause of death); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2009).  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
as the May 2009 VA examiner did not offer an opinion as to 
whether the Veteran's COPD is related to military service or 
his spontaneous pneumothorax, or offer data in support of his 
conclusion, the Board finds such examination to be 
inadequate.  Therefore, a remand is necessary in order to 
afford the Veteran an adequate VA examination so as to 
determine the nature and etiology of his current respiratory 
disorder.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his respiratory problems, to include 
COPD.  Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the Veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the Veteran 
is to be informed of any records that 
could not be obtained.  

2.  The RO should schedule the Veteran 
for a VA pulmonary examination to 
determine the nature and etiology of his 
claimed lung disorder.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner must provide an opinion as to 
whether any current lung disorder, 
including COPD, is at least as likely as 
not (i.e., 50 percent or greater 
probability) related to service or an 
incident of service.  A rationale should 
be provided for all opinions offered.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, both he and his representative 
should be furnished an SSOC, which 
includes a summary of additional evidence 
submitted, and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


